Continuation of 12: The request for reconsideration has been considered but does not place the application in condition for allowance because: The arguments do not overcome the 103 rejection.

103 rejection: The Applicant has argued that earlier reference by the Inventor, US 20060034456 A1 (McGough), does not teach the encryption algorithm claimed in the “h” step starting with “receiving a personal identification number …” and “o” step starting with “receiving a merchant personal identification number …” because the newer algorithm claimed in the previous steps is an implementation with fewer steps with two functions vs five separate functions disclosed in McGough (see Applicant’s arguments pp. 6-7).
The Examiner disagrees, the Applicant claim amendments (filed February 10, 2021) teach an algorithm that provides master key generation using PDAF operations with offset keys. The “h” and “o” steps of the amended claim include the same algorithm. The concept of the algorithm is disclosed at least in ¶ [0251]-[0277] of McGough. In particular, McGough discloses “[p]erforming several long return versions of short input PDAF values” (¶ [0256]) to provide efficient encryption “without the further creation and overhead of continual salt values” (¶ [0256]). The “several long return version of short input PDAF values” as disclosed by McGough teaches the two step PDAF function stated by the Applicant.
As such, the Applicant’s arguments do not overcome the 103 rejection (mailed April 30, 2021).